Citation Nr: 1635141	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for a balance problem. 
 
4.  Entitlement to service connection for residuals of a facial injury. 

5.  Entitlement to service connection for impaired speech. 

6.  Entitlement to service connection for impaired vision. 

7.  Entitlement to service connection for polyneuropathy of the limbs.

8.  Entitlement to service connection for limited mobility. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to December 2003

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2012, he appeared at hearing before a Veteran's Law Judge who is no longer employed with the Board.  A transcript of each hearing is the record; the Veteran has indicated that he does not want another hearing before a sitting Veterans Law Judge.  

The case was previously before the Board in March 2014 and was remanded to obtain additional  private medical records.  Unfortunately additional development is required.  

The Board notes that the Veteran originally claimed entitlement to service connection for anxiety and depression.  Subsequently, he claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  Service connection for PTSD was granted and he is assigned a 100 percent schedular disability rating effective the date of claim for anxiety.  While the issue of service connection for anxiety disorder was included on the July 2014 supplemental statement of the case, service connection for the claimed psychiatric disorder has been granted back to the original date of claim.  Accordingly this issue is no longer on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from August 1999 to December 2003.  The evidence clearly establishes that in January 2009 the Veteran required surgery for removal of a brain tumor.  The Veteran claims that the disabilities on appeal are essentially residuals of his brain tumor, and/or the surgical treatment.  

Service treatment records confirm that the Veteran had a head injury in a motor vehicle accident during service in 2002.  The Veteran reports that he had symptoms such as headaches, vertigo, vision problems, and decreased hearing during service; he asserts these were early symptoms of his brain tumor.  Post-service medical records dated in 2008 and 2009 note a reported history of left ear deafness (hearing loss) dating back six years, which would place those symptoms during service.  The Veteran's separation examination report shows a hearing threshold shift from that noted on entrance examination, with the left ear being worse than the right ear.  A lay statement from another veteran who served with the Veteran also reports that the Veteran complained of symptoms of headaches, vision problems, dizziness, and hearing problems during service.  The Veteran has also submitted medical text evidence showing that head trauma / traumatic brain injury is a possible cause of brain tumors.  

While, the February 2010 VA examination contains a negative opinion regarding the Veteran's post-service diagnosis of a brain tumor and its relationship to service, the opinion does not adequately address the Veteran's reported in service symptoms or the medical text evidence indicating head trauma / traumatic brain injury as a possible cause of brain tumors.  Accordingly, another examination and medical opinion is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination by a physician of the appropriate expertise to determine the Veteran's current residuals of a brain tumor and its surgical treatment and whether the brain tumor was related to active service, to include being a result of documented head trauma and traumatic brain injury during service.  If additional separate examinations for some of the claimed residuals are necessary, the appropriate examinations should be ordered.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the statements of the Veteran's fellow service member, and the service treatment records, the examiner must state whether the Veteran's brain tumor was present, or incurred during active service, whether it manifest within the first post-service year, or is a result of the head trauma incurred during service.  The examiner should comment on the Veteran's hearing shift from entrance to separation examination, including the findings of the left ear being worse on separation examination, with respect to the Veteran's report of hearing loss dating from service until the diagnosis of the brain tumor after service.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The medical report(s) must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 
 
4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

